—In an action to recover damages for breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), entered August 23, 2002, as denied that branch of their motion pursuant to CPLR 3101 (d) which was to preclude the accounting expert of the plaintiff and additional counterclaim defendants from testifying at trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the defendants’ motion pursuant to CPLR 3101 (d) which was to preclude the accounting expert of the plaintiff and additional counterclaim defendants from testifying at trial. The defen*569dants’ attorney failed to comply with the good faith requirements of 22 NYCRR 202.7 (see Williams v Way, 289 AD2d 483, 485 [2001]; Hegler v Loews Roosevelt Cinemas, 280 AD2d 645, 646 [2001]). Florio, J.P., Schmidt, Townes and Crane, JJ., concur.